Citation Nr: 1214715	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1973 to December 1975.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's application to reopen a claim for entitlement to service connection for a right knee disability.

The issues of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1999 RO rating decision denied the Veteran's claim for service connection for a right knee disorder; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the February 1999 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The February 1999 RO rating decision that denied the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  As evidence received since the RO's February 1999 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a right knee disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claim for service connection for a right knee disorder was received in June 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in July 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

In a February 1999 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder.  The RO noted that the evidence failed to establish a current diagnosis of a right knee disorder.  Evidence of record at that time included the Veteran's service treatment records.  

The Veteran attempted to reopen his claim for service connection for a right knee disorder in June 2007.  This appeal arises from the RO's October 2007 decision which denied the Veteran's application to reopen a claim for entitlement to service connection for a right knee disorder.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the February 1999 denial includes an August 2004 VA x-ray report indicating a diagnosis of moderate degenerative joint disease and old healed fracture.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disorder.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for a right knee disorder has been received, and to this extent only, the appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

As determined previously, the Veteran's claim for service connection for a right knee disorder have been reopened.  

The Veteran contends that since his right knee injury in service, he has had to be careful.  He reported that although his knee was hurt in a construction accident post-service, he believes that the bones would not have broken if the ligaments had not been torn in service. 

Service treatment records dated in April to May 1974 indicate the Veteran was playing basketball and experienced pain at the medial collateral ligament (MCL).  An x-ray report from that time was negative.  The Veteran was given a cylinder cast for four weeks.  The diagnosis was right knee strain.  A change of station examination report dated in September 1974 and a separation examination report dated in November 1975 were negative for any lower extremity abnormalities. 

The Board notes that although the Veteran has admitted to a post-service construction accident that injured his right knee, there are no treatment reports within the claims file addressing this injury.  As they may be useful to determine if the Veteran had a right knee disability prior to the accident, the Board is remanding the claim to obtain those records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also finds a VA examination is necessary to determine if any in-service knee injury could have caused to be worse a post-service construction injury.  The Veteran is competent to report knee pain prior to his injury, but is not competent to opine whether his prior knee injury caused his second injury to be worse.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his right knee since service, to include treatment of a post-service right knee injury, and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the etiology of any current right knee disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.
Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder was incurred as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above, the issue on appeal should be reviewed with consideration of applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

